Citation Nr: 1527584	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  08-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative disc disease L4-S1 (claimed as a back condition).  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for diabetes mellitus, Type II.  

6.  Entitlement to service connection for a skin disorder/acne vulgaris (claimed as a skin rash/big boils/knots).  


REPRESENTATION

Appellant represented by:	Rebecca Wanee, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and January 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

The Veteran appeared at a hearing before a local hearing officer at the RO in March 2009.  A transcript of the hearing is of record.  

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

FINDING OF FACT

In a May 2015 letter, the Veteran's attorney indicated that with the Veteran's approval, she was withdrawing the issues of service connection for diabetes mellitus, type II; a right shoulder disability; bilateral hearing loss; degenerative disc disease; and hypertension from appellate status.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of service connection for diabetes mellitus, type II; a right shoulder disability; bilateral hearing loss; degenerative disc disease; and hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran's attorney, in a May 2015 letter, indicated that with the Veteran's approval, she was withdrawing the issues of service connection for diabetes mellitus, type II; a right shoulder disability; bilateral hearing loss; degenerative disc disease; and hypertension from appellate status.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues of service connection for diabetes mellitus, type II; a right shoulder disability; bilateral hearing loss; degenerative disc disease; and hypertension.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal regarding the claims of service connection for diabetes mellitus, type II; a right shoulder disability; bilateral hearing loss; degenerative disc disease; and hypertension, is dismissed



	(CONTINUED ON NEXT PAGE)



REMAND

The Board has expanded the issue from service connection for acne vulgaris to other skin disorders based upon the findings of additional skin disorders in VA treatment records which have been associated with the claims folder.

The Veteran's attorney, in support of the claim of service connection for a skin disorder submitted several medical treatises to support the Veteran's claim.  

In addition, subsequent to the March 2008 VA skin examination, wherein the examiner indicated that the Veteran's acne vulgaris was less likely than not aggravated by military service, the Veteran, through his attorney, submitted a March 2008 report from a private physician, B. M., M.D. wherein he indicated that the Veteran's service treatment records demonstrated a clear exacerbation of his pre-existing acne condition.  Dr. M. stated that it was more likely than not that the Veteran's exposure to chemical herbicides in Vietnam was causally related and what caused the exaggerated condition.  He stated that causality was reasonably established to the standard of reasonable medical certainty.  

The added evidence subsequent to the last VA examination shows diagnoses of additional skin conditions.  In addition, neither the VA nor the private opinion correctly addresses the etiology of the claimed skin condition in light of the entrance examination which shows that the claimed skin condition was not noted at entry.  The Veteran should be afforded an additional VA examination to determine the nature and etiology of all current skin disorders, and their relationship, if any, to service, to include exposure to Agent Orange while in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current skin disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner. 

The examiner is requested to render the following opinions: 

(a) What are the Veteran's current skin disorders? 

(b) Did the Veteran's skin disorder(s) clearly and unmistakably (obvious, manifest, undebatable) pre-exist his period of active service? 

(c) If it is your opinion that the Veteran's current skin disorders clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the skin disorders were not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? 

(d) If you conclude that any skin disorder did not clearly and unmistakably pre-exist service, is it as likely as not (probability 50 percent of more) that any current skin disorder had its onset in service, to include as a result of exposure to herbicides while in Vietnam?  

A complete rationale is requested for each opinion that is rendered.

2.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing all indicated development, readjudicate the remaining issue.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


